116 F.3d 467
Mable L. Ford, Administratrix of Estate of Shanwtee L. Ford,Mable L. Fordv.Althea Denise Johnson, as Caseworker for Allegheny CountyChildren and Youth Services, Frank J. Petras, Jr., asCaseworker for Allegheny County Children and Youth Services,Melrina Flowers, as Director of Mon Valley Regional Officeof Allegheny County Children and Youth Services, MaryGarland Freeland, as Director of Allegheny County Childrenand Youth Services, Allegheny County Children
NO. 96-3513
United States Court of Appeals,Third Circuit.
May 21, 1997

Appeal From:  W.D.Pa. ,No.94-02201 ,
Ambrose, J.


1
Affirmed.